Citation Nr: 0937667	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-06 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep disability 
with fatigue, including as due to undiagnosed illness.

2.  Entitlement to service connection for respiratory 
disability, including as due to undiagnosed illness.

3.  Entitlement to service connection for disability 
manifested by muscle and joint pain, including as due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S.M.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to 
January 1992.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified before a Decision Review Officer at the 
RO in August 2006.  A transcript of this proceeding is 
associated with the claims file.  The Board previously 
remanded these issues for further development in February 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
sleep disability with fatigue, respiratory disability, and 
disability manifested by muscle and joint pain, to include as 
due to undiagnosed illness.  In February 2009, the Board 
remanded this case for another VA examination because it 
found that January 2006 and September 2006 VA examinations 
did not clearly indicate whether there were objective 
verifiable signs or symptoms of the disabilities on appeal.  
Further, the examiners' diagnoses did not attribute any signs 
or symptoms to a clear clinical diagnosis or, in the 
alternative, if a diagnosis was given, the examiners did not 
provide a clear opinion as to whether the diagnosed 
disability was related to service and provide a rationale for 
the opinion given.  Moreover, given the nature of the medical 
questions to be answered, the Board also directed that the 
Veteran be afforded a VA examination by a medical doctor as 
it appeared that the September 2006 VA examination was done 
by a physician's assistant.  

On remand, the Veteran was afforded a VA examination in April 
2009 by a physician's assistant.  Although the examination 
report was also signed by a staff physician, the Board 
clearly directed that the examination be done by a medical 
doctor in its remand.  Importantly, in a July 2009 brief, the 
Veteran's representative asserted that this examination was 
inadequate because it did not contain sufficient scientific 
analysis.  The Board agrees.  Initially, the Board observes 
that although the examination report indicated that the 
claims file was reviewed, it does not appear that all of the 
treatment records were taken into consideration.  For 
instance, the examiner indicated that the Veteran was 
diagnosed at the Dallas VA Medical Center with asthma in 
2002; however, VA treatment records show a diagnosis of 
asthma as early as June 1994.  Treatment records around this 
time also show allergies, trouble breathing, and wheezing, 
which were not addressed by the examiner.  

Moreover, the examiner appeared to indicate that there was no 
diagnosis of sleep disturbance and general muscle joint pain.  
However, the examiner did not address the August 1991 report 
of medical history where the Veteran reported frequent 
trouble sleeping.  Moreover, a September 1993 patient history 
shows that the Veteran complained of pain in the legs, hips, 
arms and neck and a June 1994 VA treatment record shows that 
the Veteran complained of aching all over.  Further, a July 
2006 VA treatment record shows an assessment of joint pain 
and indicates that the Veteran was taking biofreeze for his 
pain.  

Importantly, the April 2009 VA examiner observed that 
polyarthralgia was listed on the Veteran's problem list in VA 
treatment records, but then pointed out that this was a 
physical symptom not a diagnosis.  Nevertheless, service 
connection may be established for a chronic disability 
manifested by certain signs or symptoms which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more not later than December 31, 2011, and which, 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-
75671 (December 18, 2006).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).  In other words, not having a known clinical 
diagnosis is the foundation for service connection based on 
undiagnosed illness.  In this matter, the April 2009 examiner 
failed to clearly indicate whether there were objective, 
verifiable signs or symptoms of the disabilities on appeal 
pursuant to 38 C.F.R. § 3.317 as directed in the Board's 
remand.  

Importantly, the examiner also appeared to base his opinion 
on the lack of diagnosis or complaints in the service 
treatment records.  However, with claims based on undiagnosed 
illness, the Veteran is not required to provide competent 
evidence linking a current disability to an event during 
service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  
Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).  

Therefore, although the Board regrets further delaying 
appellate review, the Veteran should be afforded another VA 
examination pursuant to 38 C.F.R. § 3.159(4) in order to 
comply with the Board's February 2009 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination by a medical doctor to 
determine the nature, extent and 
appropriate diagnosis (if any) of the 
claimed sleep disability with fatigue, 
respiratory disability and disability 
manifested by muscle and joint pain, and 
to offer an opinion as to whether these 
conditions are related in any way to his 
active military service.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  The examination report 
should include a complete rationale for 
all opinions expressed.  For any clinical 
diagnosis offered, the examiner should 
identify the criteria for such diagnosis 
and the clinical observations or test 
results from the Veteran's examination or 
medical record which meet such criteria.  
If signs or symptoms of the claimed 
disorders are observed but such signs or 
symptoms cannot be attributed to a known 
medical diagnosis, the appropriate 
examiner should so state pursuant to 
38 C.F.R. § 3.317.

2.  Thereafter, the RO should review the 
expanded record and adjudicate the 
service connection issues on appeal.  If 
the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




